              IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                          SIXTEENTH JUDICIAL CIRCUIT

ADRIENNE JENSEN ,                            )
                                             )
                      Plaintiff,             )
                                             )      Case No. 2016-CV13141
v.                                           )
                                             )
UNITED STATES TENNIS                         )
ASSOCIATION (“USTA”), KANSAS                 )
CITY RACQUET CLUB,                           )
                                             )
                      Defendants.            )

          NOTICE OF FILING REMOVAL PLEADING TO FEDERAL COURT

       COMES NOW United States Tennis Association, Inc., by and through its counsel of

record, and provides Notice pursuant to 28 U.S.C. § 1446(d), that it has filed a Notice of Removal

with the United States District Court for Western District of Missouri, removing the above-

captioned action from this Court.

       A copy of the Notice of Removal without attachments is attached hereto as Exhibit A.


                                                    Respectfully submitted,

                                                    FRANKE SCHULTZ & MULLEN, P.C.

                                                    /s/ Derek G. Johannsen
                                                    Derek G. Johannsen        MO #59195
                                                    Heather R. Hatley         MO #66701
                                                    8900 Ward Parkway
                                                    Kansas City, MO 64114
                                                    P: (816)421-7100
                                                    F: (816) 421-7915
                                                    djohannsen@fsmlawfirm.com
                                                    hhatley@fsmlawfirm.com
                                                    ATTORNEYS FOR DEFENDANT USTA




         Case 4:20-cv-00610-DGK Document 1-2 Filed 07/31/20 Page 1 of 2
                                CERTIFICATE OF SERVICE

       I hereby certify that a true and accurate copy of the foregoing was electronically filed with
the Clerk of the Circuit Court, via the Missouri Courts e-Filing system, this 31st day of July 2020,
which sent notification to:

Chris Dove, Esq. MO #64641
DRZ Law. LLC
8700 State Line, Ste. 305
Leawood, KS 66206
chris@drzlawfirm.com

Jonathan Little, Esq. (pro hac pending)
Derrick Morgan, Esq. (pro hac pending)
Jessica Wegg, Esq. (pro hac pending)
Saeed and Little, LLP
133 W. Market St., #189
Indianapolis, IN 46204
(317) 721-9214
derrick@sllawfirm.com
jon@sllawfirm.com
annie@sllawfirm.com

Brian Cornwell, Esq. (pro hac pending)
Cornwell and Stevens
317 W. York Street
Savanah, Georgia 31401
(912) 417-4597
bcornwell@cornwellstevens.com

ATTORNEYS FOR PLAINTIFF



/s/ Derek G. Johannsen
Attorney for Defendant USTA




         Case 4:20-cv-00610-DGK Document 1-2 Filed 07/31/20 Page 2 of 2
